Exhibit 10.11

FIRST AMENDMENT TO OPTION AGREEMENT TO PURCHASE STOCK

THIS FIRST AMENDMENT TO OPTION AGREEMENT TO PURCHASE STOCK (this “Amendment”) is
made and entered into as of December 21, 2005, by and between TRANSCEND
SERVICES, INC., a Delaware corporation (the “Company”), and SUSAN McGROGAN, an
individual resident of the State of Florida (“McGrogan”).

RECITALS:

WHEREAS, the Company and McGrogan have previously entered into that certain
Option Agreement to Purchase Stock dated as of August 15, 2005 (the “Option
Agreement”); and

WHEREAS, the parties hereto wish to amend the terms of the Option Agreement as
more fully set forth below.

NOW, THEREFORE, for and in consideration of the premises and agreements
contained herein, and other good and valuable consideration, the receipt,
adequacy and sufficiency of which are hereby acknowledged, the parties hereto
covenant and agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Option Agreement.

2. Article I of the Option Agreement is hereby amended by deleting such article
in its entirety and replacing such article with the following (it being
acknowledged that Option #1 has already been exercised):

“The Company hereby irrevocably grants to McGrogan five (5) options (each an
“Option” and collectively “Options”) to purchase shares of the Stock in
accordance with the schedule set forth below and subject to the conditions set
forth in this Agreement. The number of shares of Stock to be acquired upon the
exercise of each Option is determined in Article V below.

 

    

Effective Date of Exercise

  

Notice Period Commencement Date

   Total
Exercise
Price    Cash
Consideration    Amount
Applied in
Reduction of
Note
Principal  

Option #1

   August 15, 2005    immediately    $ 200,000    $ 100,000    $ 100,000  

Option #2

   December 26, 2005    December 15, 2005    $ 300,000    $ 0    $ 300,000  

Option #3

   February 15, 2006    February 1, 2006    $ 100,000    $ 100,000    $ 0  

Option #4

   August 15, 2006    August 1, 2006    $ 100,000    $ 100,000    $ 0  

Option #5

   February 15, 2007    January 31, 2007    $ 100,000    $ 100,000    $ 0 ”



--------------------------------------------------------------------------------

3. Article II of the Option Agreement is hereby amended by deleting such article
in its entirety and replacing such article with the following:

“The total exercise price for all shares acquired for each Option (the “Exercise
Price”) shall be as set forth in Article I above. The Exercise Price for each
Option shall be comprised of the following: (i) cash in the amount, if any, set
forth in Article I above as “Cash Consideration” with respect to the applicable
Option (the “Cash Portion”) which Cash Portion, if applicable, shall be payable
in immediately available funds on the Effective Date of Exercise and (ii) a
reduction in the outstanding principal balance of the Note by the amount, if
any, set forth in Article I above as “Amount Applied in Reduction of Note
Principal” with respect to the applicable Option.”

4. Exercise of Option #2: By executing this Amendment, McGrogan hereby expresses
her intent to exercise Option #2 set forth in Article I above in accordance with
the terms and provisions of the Option Agreement and this Amendment. McGrogan
hereby agrees that the outstanding principal balance of the Note shall be
reduced by an amount equal to Three Hundred Thousand Dollars ($300,000) on the
Effective Date of Exercise in payment for the exercise of this Option #2 and
that for purposes of principal payments due under the terms of the Note, the
aforesaid $300,000 shall be deducted from the principal amount which would
otherwise be due on the Note on the next payment date under Section 1.2 of the
Promissory Note.

5. Article IV of the Option Agreement is hereby amended by deleting the first
sentence thereof and replacing such sentence with the following:

“The exercise of each Option shall be by written notice delivered to the Company
in the form of Exhibit A attached hereto with respect to Option #1 set forth in
Article I above and in the form of Exhibit B attached hereto with respect to
each of Option #3, Option #4 and Option #5 set forth in Article I above (the
“Written Notice”) together with the tender of the Cash Portion, if any,
applicable to such Option.”

5. Article V of the Option Agreement is hereby amended by deleting the first
paragraph of such article in its entirety and replacing such paragraph with the
following:

“With regard to Options #1, #3, #4 and #5 set forth in Article I above, upon the
timely exercise by McGrogan of any such Option in accordance with the terms and
conditions set forth herein, including without limitation payment by McGrogan of
the Cash Portion, if any, of the Exercise Price for such Option, the Company
shall deliver to McGrogan within five (5) trading days after the Effective Date
of Exercise for such Option a number of shares (the “Purchased Shares”) of the
Stock determined by dividing the Total Exercise Price for such Option by one
hundred and ten percent (110%) of the average closing price per share of the
Stock on the National Association of Stock Dealers Automatic Quotation System
(NASDAQ) for the ten (10) trading days immediately prior to the Effective Date
of Exercise (the “Average Closing Price”). The Average Closing Price shall be
determined by adding up the closing prices and dividing the sum total by ten
(10). With regard to the timely exercise by McGrogan of Option #2 set forth in
Article I above, the number of shares to be delivered by the Company to McGrogan
with respect to Option #2 shall be determined by dividing the Total Exercise
Price for such Option #2 by one hundred and five percent (105%) of the Average
Closing Price.”

6. The Option Agreement is hereby amended by adding the following as Exhibit B
to the Option Agreement:



--------------------------------------------------------------------------------

“EXHIBIT B

FORM OF WRITTEN NOTICE

 

Effective Date of Exercise:                             

The undersigned, Susan McGrogan (“McGrogan”), hereby expresses McGrogan’s intent
to exercise an option (the “Option”) to purchase shares of the Common Stock, par
value $0.05 per share, of Transcend Services, Inc. (the “Company”) granted to
McGrogan by the Company pursuant to that certain Option Agreement to Purchase
Stock dated as of August 15, 2005 and amended pursuant to that certain First
Amendment to Option Agreement to Purchase Stock dated as of December 15, 2005 by
and between McGrogan and the Company (collectively, the “Option Agreement”),
subject to the terms and conditions contained therein.

McGrogan hereby tenders to the Company the sum of One Hundred Thousand Dollars
($100,000) reduced for fractional shares in immediately available funds.

Capitalized terms used in this document not otherwise defined shall have the
meaning ascribed to them in the Option Agreement.

 

 

Susan McGrogan Date:  

 

  ”

7. Remaining Terms Unaffected. Except for the amendments to the Option Agreement
set forth herein, all other provisions of the Option Agreement shall remain in
full force and effect and are incorporated herein as if fully set forth herein.

8. Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Georgia without giving
effect to principles of conflicts of laws.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts hereof shall bear the signatures of all of the parties
indicated as the signatories hereto.

[Signatures appear on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

MCGROGAN:

/s/ Susan McGrogan

Susan McGrogan COMPANY: TRANSCEND SERVICES, INC. By:  

/s/ Larry Gerdes

Name:   Larry Gerdes Title:   CEO